DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites the function “S=P/{tw+∑x’i},” without defining the variables P and tw.
Appropriate correction is required. Based on para [0089] of the present specification, claim 8 is interpreted to include the following limitations: “a width of the highest level is tw, and a pitch is denoted by P.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mimori (US 2011/0075546 A1).
	Regarding claim 1, Mimori discloses a diffractive optical element shaping light, comprising a diffraction layer including: a high refractive index part in which a plurality of projections are arranged side by side (Fig. 1b; para [0080]: glass, plastic or a hybrid); and a low refractive index part having a refractive index lower than that of the high refractive index part and including a recess formed at least between the projections (see Fig. 1b: ambient air between adjacent ‘staircase’ elements), wherein the projection has a multi-stage shape formed by a plurality of stage portions having different heights (see Fig. 1b), and wherein a deepest surface of the high refractive index part has the largest area per unit area (Fig. 1b: S1), and a surface of a next stage of the uppermost surface of the high refractive index part has the smallest area per unit area (Fig. 1b: S5).
	Regarding claim 9, Mimori discloses the high refractive index part forms a diffraction grating having a pattern where a boundary between the projection and the recess includes at least one of a curved line and a polygonal line connecting a plurality of line segments as viewed from a normal direction of a surface on which the concavo-convex shape is formed (see Fig. 1b: a line can be drawn as claimed).
Alternatively, claim(s) 1, 3 & 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyasaka et al. (US 2013/0182327 A1).
For Applicant’s convenience, an annotated version of Miyasaka Fig. 6a is provided below.

    PNG
    media_image1.png
    404
    702
    media_image1.png
    Greyscale

	Regarding claim 1, Miyasaka discloses a diffractive optical element shaping light, comprising a diffraction layer including: a high refractive index part in which a plurality of projections are arranged side by side (see Fig. 6a; para [0102]: glass or quartz substrate); and a low refractive index part having a refractive index lower than that of the high refractive index part and including a recess formed at least between the projections (see Fig. 6a: ambient air between adjacent elements), wherein the projection has a multi-stage shape formed by a plurality of stage portions having different heights (see Fig. 6a), and wherein a deepest surface of the high refractive index part has the largest area per unit area (annotated Fig. 6a: s1), and a surface of a next stage of the uppermost surface of the high refractive index part has the smallest area per unit area (annotated Fig. 6a: s4).
	Regarding claim 3, Miyasaka discloses the area of each stage portion of the high refractive index part sequentially decreases from the deepest surface toward the surface of the next stage of the uppermost surface per unit area (see Fig. 6a).
Regarding claim 9, Miyasaka discloses the high refractive index part forms a diffraction grating having a pattern where a boundary between the projection and the recess includes at least one of a curved line and a polygonal line connecting a plurality of line segments as viewed from a normal direction of a surface on which the concavo-convex shape is formed (see annotated Fig. 6a).
.   
Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staunton (US 3,045,532).
	Regarding claim 4, Staunton discloses a diffractive optical element shaping light, comprising a diffraction layer including:  a high refractive index part in which a plurality of projections are arranged side by side in a cross-sectional shape (see Fig. 4 & Col. 4, Lines 1-6 & 65-69: glass & aluminum portions); and a low refractive index part having a refractive index lower than that of the high refractive index part and including a recess formed at least between the projections (see Fig. 4: ambient air portions between projections), wherein the projection has a sawtooth shape or a shape in which the sawtooth shape is imitated by a multi-stage outline shape (see Fig. 4: sawtooth shape), and wherein an inclined plane inclined with respect to a sheet surface of the diffractive optical element having a sawtooth shape or a sawtooth shape imitated by a multi- stage outline shape has a concave curved plane which is concave toward the projection (see Fig. 4).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka.
	Regarding claim 2, Miyasaka neither teaches nor suggests the area of the uppermost surface of the high refractive index part is 0.6 to 0.9 times the area of the lowermost surface of the high refractive index part.  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of this modification includes improving the diffraction efficiency of the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the DOE of Miyasaka such that the area of the uppermost surface of the high refractive index part is 0.6 to 0.9 times the area of the lowermost surface of the high refractive index part, in order to improve the diffraction efficiency of the device.


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Staunton in view of Unno (US 5,995,285).
	Staunton and Unno disclose diffractive optical elements. Therefore, they are analogous art.
	Regarding claim 5, Staunton neither teaches nor suggests the projection has a multi-stage shape imitating the sawtooth shape by a plurality of stage portions having different heights on at least one side of a side surface shape, and wherein the concave curved plane is imitated by changing at least one of the height and width of the stage portion according to a location.  
	However, Unno discloses a DOE comprising a projections, wherein the projection has a multi-stage shape imitating the sawtooth shape by a plurality of stage portions having different heights on at least one side of a side surface shape, and wherein the concave curved plane is imitated by changing at least one of the height and width of the stage portion according to a location (see Fig. 12).  Among the benefits of this configuration includes allowing a DOE to be produced with high precision (Col. 1, Lines 15-29).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the DOE of Stauntun such that the projection has a multi-stage shape imitating the sawtooth shape by a plurality of stage portions having different heights on at least one side of a side surface shape, and wherein the concave curved plane is imitated by changing at least one of the height and width of the stage portion according to a location, as taught by Unno, in order to allow the DOE to be produced with high precision
	Regarding claim 6, Staunton and Unno disclose the projection has a multi-stage shape imitating the sawtooth shape by a plurality of stage portions having different heights on at least one side of a side surface shape, and wherein the deepest surface has the largest area per unit 
	Regarding claim 7, Staunton and Unno disclose the height per stage of the stage portion is constant, and   wherein the concave curved plane is imitated by changing the width of the stage portion according to a location (Unno Fig. 12).  
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claim 8 would be allowable for at least the reason “a curved line which is a locus configured with a concave vertex of level zero and a vertex of each projection in a cross section of the concave curved plane imitated by a multi-stage shape is expressed by the following formulas…” as set forth in the claimed combination. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872